Citation Nr: 1117968	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis, claimed as left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1980 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's claim.

In February 2010, the Board remanded the matter for further development.  The requested development has been satisfactorily accomplished and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied the Veteran's initial claim for entitlement to service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis, claimed as left ear hearing loss, and the Veteran did not appeal the decision.  

2.  Evidence received since the September 1980 RO decision is not so significant that it must be considered in order to fairly adjudicate the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed September 1980 RO decision that denied the Veteran's claim for entitlement to service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis, claimed as left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).  


2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis, claimed as left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

The Veteran's claim was initiated prior to the enactment of the VCAA.  In an April 2010 letter, after the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen his previously denied claim (including the reasons for the prior denial), what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was further advised of the proper standard that was in effect at the time his claim was received for determining what constitutes new and material evidence in accordance with the Board's Febraury 2010 remand.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in the February 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran has not pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, August 1980 and September 2006 VA examinations and opinions, and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board notes that the March 2006 VA examination report and addendum reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the March 2006 VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

A September 1980 rating decision denied service connection for residuals of trauma to the left ear, with neurosensory hearing loss, and labyrinthitis, based on the absence of any complaints or treatment for a left ear disability during service, or for years thereafter.  The Veteran was informed of that decision in an October 7, 1980 letter.  He did not initiate an appeal.  In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

In November 1980, the Veteran submitted a signed "Certificate of Attending Physician," which included diagnoses of otitis media, and impacted cerumen.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2010).  However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by the Appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  Further, the submission of additional evidence in November 1980 may also be reasonably construed as a request to reopen the claim for service connection for left ear disability.  A November 1980 rating decision found that this additional evidence was new, but not material so as to reopen the claim for service connection for left ear disability.  However, the record does not reflect that notice of the determination was issued to the Veteran.  As such, the last final prior denial remains the September 1980 rating decision.  

Notice of the denial of a petition to reopen was initially provided in May 2006, following reconsideration of the petition to reopen by a rating decision in May 2006.  However, the record does not reflect that notice of the determination was issued to the Veteran.  As such, the last final prior denial remains the September 1980 rating decision.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

As noted in the February 2010 remand, the Veteran's claim to reopen was received in November 1980.  Under the then applicable version of 38 C.F.R. § 3.156, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999).  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The RO denied the Veteran's initial claim for service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis in a September 1980 rating decision.  The evidence of record at the time of the decision included the Veteran's assertions that he was hit on the left ear by a blunt object and experienced occasional episodes of mild unsteadiness, intermittent tinnitus, and decreased hearing in the left ear since that time; service treatment records that showed that in his March 1967 enlistment Report of Medical History, the Veteran noted that he had problems with his ears but no hearing loss.  An audiogram at that time was performed, which revealed puretone thresholds of 10 (25), 5 (15), 5 (15), and 5 (10) decibels in the right ear and 15 (30), 5 (15), 5 (15), and 5 (10) decibels in the left ear at 500, 1000, 2000, and 4000 hertz, respectively.  (Note:  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  No hearing deficits were acknowledged and he was accepted into service.  In July 1967, he was seen for complaints of cerumen wax in both ears.  In his Report of Medical History, completed at the time of his separation examination in January 1970, the Veteran again gave a history of ear trouble but denied hearing loss.  Upon separation examination in January 1970, an audiogram revealed puretone thresholds of 25, 15, 15, and 5 decibels in the right ear and 30, 35, 10, and 35 decibels in the left ear at 500, 1000, 2000, and 4000 hertz, respectively.  Hearing loss was not diagnosed.  In his Report of Medical History completed for Reserve service in January 1975, the Veteran denied problems with his ears and hearing loss.  An audiogram performed at that time revealed puretone thresholds of 5, 10, 5, and 5 decibels in the right ear and 5, 10, 10, and 5 decibels in the left ear at 500, 1000, 2000, and 4000 hertz, respectively.  Also of record, was an August 1980 VA examination report, which showed that the examiner concluded that the Veteran had a history of trauma to the left ear with some type of labyrinthitis secondary to that injury and dizziness episodes that may be related to the trauma.  The physician also noted that the Veteran had some element of neurosensory hearing loss in the left ear.  

Based on this evidence, RO concluded that the Veteran's service treatment records made no reference to ear complaints other than bilateral cerumen.  Additionally, although the separation examination showed decibel losses as high as 35 on the left in cycle 1000 and 4000, a Reserve audiometric examination in January 1975 showed normal hearing, bilaterally.  Consequently, it was held that the evidence did not show that an injury in service resulted in a chronic hearing loss disability.  Notice of the determination and his appellate rights were issued in October 1980.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

In November 1980, the Veteran sought to reopen the claim with the submission of additional evidence.  The evidence included a November 1980 medical report which indicated that the Veteran was treated for otitis media in August 1975, otitis media and impacted cerumen in July 1977, and impacted cerumen in May 1980.  Additional evidence associated with the file since that time includes a March 2006 VA examination report noting that the Veteran had left ear hearing loss disability by VA standards with an opinion concluding that it was not likely that the Veteran's military service caused or aggravated any hearing loss in the left ear in any significant way.  The examiner initially noted that not all records were in the file, but in a subsequent addendum, he noted that the records had been found and fully reviewed.  He reiterated his opinion and explained that although the Veteran's entrance and separation examinations showed some sensory hearing deficit, it could not have been a permanent hearing loss because his hearing was within normal limits upon examination in January 1975.  He further concluded that the Veteran's current complaints were more likely related to post-service noise exposure.  

The Board finds this additional evidence is new, in that it was not previously of record, however, it is not so significant that it must be considered in order to fairly adjudicate the merits of the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  As the additional evidence fails to show that the Veteran sustained a chronic hearing loss, dizziness and/or labyrinthitis disability as a result of his military service, the Board finds that new and material evidence has not been received to reopen the claim.

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In short, the additional medical evidence does not demonstrate that the Veteran has chronic tinnitus, labyrinthitis, and/or dizziness that was incurred in or aggravated by his active service.  The Board notes that lay evidence can be competent evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that the Veteran is asserting that he in fact does have chronic disability characterized as dizziness, labyrinthitis, and hearing loss as a result of an injury in service, it is now well established that laypersons without medical training, such as the Veteran are not competent to comment on medical matters such as the one at issue in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, chronic hearing loss, dizziness and labyrinthitis are complex medical issues for which lay testimony alone would be inadequate to support the claim.  Hence, the Veteran's statements offered in support of the claim do not constitute competent medical evidence and are therefore lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  Hence, the claim must be denied.  


ORDER

New and material evidence has not been received and the claim for entitlement to service connection for residuals of trauma to the left ear, with neurosensory hearing loss and labyrinthitis, claimed as left ear hearing loss is not reopened.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


